Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000825
                                                         06-JUL-2015
                                                         02:07 PM



                           SCWC-14-0000825

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       ROLAND I. KEHANO, SR.,
                  Petitioner/Petitioner-Appellant,

                                 vs.

                         STATE OF HAWAI#I,
                  Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000825; S.P.P. NO. 13-1-0014(2))

         ORDER DISMISSING WITHOUT PREJUDICE APPLICATION
                      FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and Circuit
              Judge Ayabe in place of Pollack, J., recused)

          Upon consideration of Petitioner/Petitioner-Appellant
Roland I. Kehano, Sr.’s Application for Writ of Certiorari filed

on June 9, 2015, and the record, it appears that the Intermediate

Court of Appeals has not issued a decision on the appeal to date,

and therefore, petitioner’s request for certiorari review is

premature.    See HRS § 602-59(a) (“After issuance of the

intermediate appellate court’s judgment or dismissal order, a

party may seek review of the intermediate appellate court’s

decision and judgment or dismissal order only by application to
the supreme court for a writ of certiorari . . . .”); HRAP Rule

40.1 (a) (“A party may seek review of the intermediate court of

appeals’ decision by filing an application for writ of certiorari

in the supreme court.   The application shall be filed within 30

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order.”).   Accordingly,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed without prejudice to re-filing a

certiorari application as provided for under HRS § 602-59 and

HRAP Rule 40.1.

          DATED:   Honolulu, Hawai#i, July 6, 2015.

Roland I. Kehano, Sr.          /s/ Mark E. Recktenwald
petitioner pro se
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Bert I. Ayabe




                                 2